DETAILED ACTION
Claims 1, 2, 4, and 21-23 are currently pending in this Office action.  Claims 3 and 5-20 stand canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This Office action is made FINAL because it contains new grounds of rejection which were necessitated by amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The previous rejection of claims 1, 2, 4-8 under 35 U.S.C. 102(a)(1) as being anticipated by Lukehart et al. (US 2006/0217482 A1) is withdrawn in light of the amendment to claim 1 to specify the “amount of  fluorine” of the fluorographene derivative.
Applicant's remaining arguments filed 01/25/2021 have been fully considered but they are not persuasive. 
Concerning the anticipation rejection under 35 U.S.C. 102(a)(1) over Khabashesku et al. (US 7601421 B2), page 7 attempts to distinguish the present claims from Khabashesku due to the reference’s teaching of carbon nanotubes (CNTs).  Particularly, applicant cites to [0002] of the present specification and states that “the term ‘fluorographene’ refers to sheets of graphene, not CNTs.  CNTs are a unique form of carbon.”  This is not persuasive because the reference at Col. 1 line 35-40 explicitly explains that CNTs are graphene structures.  The present claim 1 only requires “a fluorographene derivative.”  Khabashesku still anticipates the present claims by teaching a fluorographene derivative as presently claimed.
As for the anticipation rejection under 35 U.S.C. 102(a)(1) over Siedle et al. (WO 2016/209630 A1), page 7 similarly argues that “Siedle discloses graphite fluoride, which is not the same as fluorographene, in which fluorine remains after reaction.”  This is not persuasive because the present claims recite “fluorographene derivative” not “fluorographene.”  The claimed limitation is taught by Siedle.  

Drawings
The previous objection to the drawings is withdrawn in light of replacement drawing (Fig. 6) filed on 01/25/2021.

Specification
The previous objection the specification is withdrawn in light of the cancelation of claims 3 and 5-9 as well as the corrections to claim 4.

Claim Objections
The previous objection to claims 4 and 6 is withdrawn in light of the amendment correcting claim 4 and canceling claim 6.

Claim Rejections - 35 USC § 112
The previous rejection of claims 5-9 under 35 U.S.C. 112(a) as containing new matter is withdrawn in light of the claims’ cancelation.
The previous rejection of claims 1-9 as being indefinite under 35 U.S.C. 112(b) is withdrawn in light of the correction to claim 1 and/or cancelation of claim 5.


Claim 4 recites the limitation "the graphene surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
             
Claim Rejections - 35 USC § 102
Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khabashesku et al. (US 7601421 B2).
With respect to claim 1, Khabashesku at abstract discloses carbon nanotubes (CNT) having functional groups attached thereto. As explained at Col. 1 line 35-40, CNTs are graphene structures. Fig. 16(A) discloses fluorinating a CNT to yield (15):

    PNG
    media_image1.png
    126
    98
    media_image1.png
    Greyscale

then functionalizing (15) to yield the functionalized fluorographene derivative with an alcohol group linked to it via an oxygen group (17) as shown below:

    PNG
    media_image2.png
    215
    208
    media_image2.png
    Greyscale

Example 3 is a CNT having an alcohol functional linked linked thereto via a chemical group, which contains 3-5 atomic weight percent of fluorine.
.

Claims 1, 2, 4, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siedle et al. (WO 2016/209630 A1).
With respect to claim 1, Siedle at abstract describes surface modified graphitic carbon having covalently bonded chemical groups. [0005] explains that graphitic carbon is made of multiple layers of graphene. [0024]-[0025] describes fluorinating the graphitic carbon to form a fluorinated graphitic carbon, followed by functionalizing the fluorinated graphtic carbon by replacing the fluorine with a moiety having a functional group at its terminus. In one embodiment, [0025] discloses graphitic carbon having -S(CH2)3OH bonded to its surface.  [0068], [0069] discloses a fluorinated graphitic carbon reacted with ethanolamine and containing 3.4 percent fluorine; and a fluorinated graphitic carbon reacted with N,N-dimethylethylene diamine and containing 3.2 percent fluorine.
With respect to claim 2, Siedle at [0025] discloses graphitic carbons having bonded to its surface groups such as –OR, -RSO3, -SCN, where R is an alkenyl, alkynyl, alcohol, ester, ketone, carboxylic acid, or epoxy group. In one embodiment, the graphitic carbon has -S(CH2)3OH bonded to its surface. Id.
With respect to claim 4, Siedle at [0044] discloses a combination of the graphitic carbon with a thermosetting polymer. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. In this case, as discussed above, Siedle discloses functional group species (-S(CH2)3OH, –OR, -RSO3, -SCN, where R is an alkenyl, alkynyl, alcohol, ester, ketone, carboxylic acid, or epoxy group) within the scope of functional groups that have “the capability to react and form chemical bonds during mixing and subsequent curing” described at [00041] of the present specification. Accordingly, the claimed capability is inherent to the functional groups taught by Siedle.

With respect to claim 22, Siedle at [0025] discloses graphitic carbons having bonded to its surface groups such as –OR, -RSO3, -SCN, where R is an epoxy group in one embodiment.  The fluorine content is as low as 5 percent according to claim 41.
With respect to claim 23, Siedle at [0078], [0079] discloses fluorinated graphitic carbon reacted with sodium sulfide to yield a product containing 6.6 or 3.7 percent fluorine.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522.  The examiner can normally be reached on Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1768